DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Penrose et al. (U.S. Patent Application Publication 2020/0076746) in view of Campbell et al. (U.S. Patent Application Publication 2017/0103679).
As per claims 1, 13 and 20, Penrose et al. teaches:
A controller (Figure 6 and Paragraphs [0100-0110]) comprising: 
a processor (Figure 6, item 601 and Paragraph [0101]); and 
a storage communicatively coupled to the processor (Figure 6, items 602 & 603 and Paragraph [0101]), wherein the processor is configured to execute programmed instructions stored in the storage to: 
provide a first graphical user interface configured to receive first user input data Abstract & Paragraphs [0003], [0020-0024] & [0026] – the messages from multiple users (i.e. plurality of sessions) are displayed in each user interface); 
provide a second graphical user interface configured to receive second user input data Abstract & Paragraphs [0003], [0020-0024] & [0026] – the messages from multiple users (i.e. plurality of sessions) are displayed in each user interface); and 
generate training data for a natural language processing system model based on the first user input data and the second user input data (Figure 2A and Paragraphs [0030-0040] – the emphasis/suppression model is trained based on group collaboration transcript).
Penrose et al. fails to disclose:
asynchronously transmit the first user input data to the second graphical user interface or the second user input data to the first graphical user interface;
However, Campbell et al. in the same field of endeavor teaches:
asynchronously transmit the first user input data to the second graphical user interface or the second user input data to the first graphical user interface (Paragraph [0044] – messages may be shared asynchronously);
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the controller, method and computer readable medium of Penrose et al. with the asynchronous transmission of Campbell et al. because it is a case of simple substitution of one known element for another to obtain predictable results.

Claim 20 is directed to a computer readable medium containing instructions to cause a processor to act as the controller of claim 13, so is rejected for similar reasons.

 As per claims 2 and 14, the combination of Penrose et al. and Campbell et al. teaches all of the limitations of claims 1 and 13 above. Penrose et al. in the combination further discloses:
provide a user profile (Paragraphs [0086] – user profiles are linked to each transcript); 
provide a dialog history, wherein the first user input data comprises a first dialog entry associated with the dialog history (Abstract & Paragraphs [0003] & [0020-0024] – the transcript of messages is the dialog history).

As per claims 3 and 15, the combination of Penrose et al. and Campbell et al. teaches all of the limitations of claims 2 and 14 above. The combination further discloses:
provide the dialog history including the first dialog entry, wherein the second user input data comprises a second dialog entry associated with the dialog history (Penrose et al. - Abstract & Paragraphs [0003] & [0020-0024] – the transcript of messages is the dialog history), the second dialog entry being added asynchronously (Campbell et al. - Paragraph [0044] – messages may be shared asynchronously) to the dialog history (Penrose et al. - Abstract & Paragraphs [0003] & [0020-0024] – the transcript of messages is the dialog history).

As per claims 5 and 16, the combination of Penrose et al. and Campbell et al. teaches all of the limitations of claims 1 and 13 above. Penrose et al. in the combination further discloses:
providing a first plurality of sessions in the first graphical user interface; and providing a second plurality of sessions in the second graphical user interface (Abstract & Paragraphs [0003], [0020-0024] & [0026] – the messages from multiple users (i.e. plurality of sessions) are displayed in each user interface),.

As per claims 10 and 18, the combination of Penrose et al. and Campbell et al. teaches all of the limitations of claims 1 and 13 above. Penrose et al. in the combination further discloses:
retrieving a stored dialog history based on a sampling rule among a plurality of stored dialogs; and providing the stored dialog history to one of the first graphical user interface and the second graphical user interface, wherein the sampling rule is based on a number of dialogs in the training data (Abstract and Paragraphs [0040-0045] – each topic can be considered a separate dialog and the sample is the number of topics out of the total that the user is interested in).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Penrose et al. (U.S. Patent Application Publication 2020/0076746) and Campbell et al. (U.S. Patent Application Publication 2017/0103679) in view of Alexander et al. (U.S. Patent Application Publication 2020/0097544).
As per claim 4, the combination of Penrose et al. and Campbell et al. teaches all of the limitations of claim 3 above. The combination fails to disclose:
providing a suggested response in the second graphical user interface that is based on the dialog history, wherein the suggested response is generated by the natural language processing system model.
However, Alexander et al. in the same field of endeavor teaches:
providing a suggested response in the second graphical user interface that is based on the dialog history, wherein the suggested response is generated by the natural language processing system model (Figure 5 and paragraphs [0041-0045] – the model displays recommended responses based on the conversation data).

Allowable Subject Matter
Claims 6-9, 11-12, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest the following combination of limitations:
the first graphical user interface is configured to terminate a session of the first plurality of sessions when the first user input data is received and, in response thereto, provide another session of the first plurality of sessions, the second graphical user interface is configured to terminate a session of the second plurality of sessions when the second user input data is received and, in response thereto, provide another session of the second plurality of sessions.
The Prior art also fails to disclose the following combination of limitations:
the sampling rule comprises: a first condition that the number of dialogs is less than or equal to a first number; a second condition that the number of dialogs is greater than the first number and less than or equal to the second number; and a third condition that the number of dialogs is greater than the second number, wherein when the first condition is met, sampling is performed based on user profiles associated with the plurality of stored dialogs, when the second condition is met, sampling is performed based on a dialog cluster ID, and when the third condition is met, sampling is performed based on determined perplexity of the plurality of stored dialogs.

Examiner Notes

Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677